Case: 10-50508 Document: 00511382461 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 10-50508
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUIS ALBERTO PLACENCIA-MARQUEZ, also known as Luis Moreno-
Marquez, also known as Jose Luis Lopes,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:10-CR-124-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Luis Alberto Placencia-Marquez (Placencia) appeals the sentence imposed
following his guilty plea conviction to illegal reentry of a previously deported
alien, arguing that his sentence is greater than necessary to satisfy the
sentencing goals of 18 U.S.C. § 3553(a) and is therefore unreasonable.
Specifically, he contends that his sentence is greater than necessary because the
Sentencing Guidelines account for a prior conviction both to increase his offense


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50508 Document: 00511382461 Page: 2 Date Filed: 02/15/2011

                                   No. 10-50508

level and to calculate his criminal history score.       He also argues that the
guidelines range did not properly account for his personal history and
characteristics, including his motive for reentering.
      Placencia concedes that because he did not object to his sentence, the
substantive reasonableness of his sentence is reviewed for plain error. To show
plain error, the appellant must show an error that is clear or obvious and that
affects his substantial rights. United States v. Baker, 538 F.3d 324, 332 (5th Cir.
2008). If the appellant makes such a showing, this court has the discretion to
correct the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id.
      We have previously rejected the argument that the double counting of a
defendant’s criminal history necessarily renders a sentence unreasonable. See
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct.
378 (2009); United States v. Mondragon-Santiago, 564 F.3d 357, 360-61 (5th
Cir.) cert. denied, 130 S. Ct. 192 (2009); see also U.S. Sentencing Guidelines
Manual § 2L1.2, comt. at n.6. Placencia’s disagreement with the district court’s
balancing of the § 3553(a) factors does not suffice to show error in connection
with his sentence. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008). He has shown no error, plain or otherwise. Even if we must
review for abuse of discretion, as Placencia contends, we are satisfied that there
is no error here. Accordingly, the judgment of the district court is AFFIRMED.




                                          2